Citation Nr: 1043058	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  09-25 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied the above claims. 

In May 2010, a hearing was held before the undersigned Veterans 
Law Judge.

The issue of entitlement to service connection for hearing loss 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The Veteran does not have a current disability of tinnitus. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 
2004).  An RO letter dated October 2008 informed the Veteran of 
all three elements required by 38 C.F.R. § 3.159(b), as stated 
above, and fulfilled the requirements of Dingess.  Furthermore, 
in light of the denial of the Veteran's claim for service 
connection, no disability rating or effective date can be 
assigned, so there can be no possibility of prejudice to the 
Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

VA also has a duty to assist a claimant in obtaining evidence to 
substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
This duty includes assisting the Veteran in the procurement of 
service treatment records, other pertinent treatment records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's 
service treatment records and VA treatment records.  

Under 38 U.S.C.A. § 5103A(b)(1), VA is required to make 
reasonable efforts to obtain relevant records, including private 
records, that the Veteran adequately identifies to the to the 
Secretary and authorizes the Secretary to obtain.  See 
38 C.F.R. § 3.159(c)(1); Hyatt v. Nicholson, 21 Vet. App. 390, 
394 (2007); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  At 
his May 2010 hearing the Veteran identified private treatment 
records that are not present in the claims folder.  Specifically, 
he testified that he underwent an operation in October 1989 to 
cure a constant ringing sound in the left ear and, as a result, 
lost hearing on his left side. Although the Veteran stated that 
he was treated for ringing, or tinnitus, in 1989, this was nearly 
20 years prior to the current appellate period and the Veteran 
has denied experiencing any current tinnitus.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement 
that there be a current disability is satisfied when the 
disability is shown at the time of the claim or during the 
pendency of the claim, even though the disability subsequently 
resolves).  Thus, VA is under no obligation to associate these 
records with the claims folder before adjudicating this claim, as 
they would not tend to show the present of a current disability.  

Lastly, a VA examination was conducted in November 2008 in which 
the examiner reviewed the claims file, considered the Veteran's 
surgical history and reported history, and conducted an 
audiological examination.  As this exam was accurate, 
descriptive, and based on the complete medical record, including 
the Veteran's lay assertions, VA has fulfilled any duty to 
provide a thorough and contemporaneous medical examination. 

The duty to assist has been satisfied as there is no reasonable 
possibility that any further assistance to the Veteran by VA 
would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. 
Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. 
App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that there is no basis for a remand when no 
benefit would flow to the Veteran).  Therefore, because VA's 
duties to notify and assist have been met, there is no prejudice 
to the Veteran in adjudicating this appeal.

II.  Service connection

The Veteran has reported that during service he worked in ground 
aircraft flight support.  He transported aircraft on the flight 
line, to refueling areas, and to hangars.  Other aircraft were 
constantly landing and taking off during these tasks, causing 
additional noise.  The Veteran was also exposed to noise from the 
de-icing machine during the winter.  This exposure lasted from 8 
to 10 hours a day for two years.  He was exposed to additional 
constant fighter jet noise after his April 1976 transfer to Moody 
Air Base in Georgia.  

Additionally, the Veteran has stated that after his exposure to 
noise during service, he had ringing in his left ear.  See VA 
Form 21-4138, dated October 29, 2008.  In May 2010, he testified 
that he had tinnitus of the left ear until he underwent an 
operation in October of 1989.  He testified that he does not 
still suffer from tinnitus, or ringing in his ears.  

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a), 3.306.  "[I]n order to establish service connection 
or service-connected aggravation for a present disability the 
veteran must show:  (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1, 8 (1999); 38 C.F.R. § 3.303(a).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  In this regard, the Board must assess the 
credibility and probative value of the evidence, and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1991).  While the Board is not free to ignore 
the opinion of a treating physician, it is free to discount the 
credibility of that physician's statement.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 
Vet. App. 97, 101 (1992). 

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Specifically, lay 
evidence may be competent and sufficient to establish a diagnosis 
where (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 
F.3d 1313 (2009).  A layperson is competent to identify a medical 
condition where the condition may be diagnosed by its unique and 
readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).  Additionally, where symptoms are capable of lay 
observation, a lay witness is competent to testify to a lack of 
symptoms prior to service, continuity of symptoms after in-
service injury or disease, and receipt of medical treatment for 
such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); 
Charles v. Principi, 16 Vet. App 370, 374 (2002).

VA treatment notes dated in September 2008 show that the Veteran 
had a full audiology consultation.  He denied any tinnitus.  The 
Veteran was provided with a VA examination in November 2008.  He 
again denied tinnitus.  

In this case, there is no lay or medical evidence in the record 
showing complaints of tinnitus or a diagnosis of tinnitus.  The 
Veteran testified in May 2010 that he no longer suffers from 
tinnitus.  He has consistently denied experiencing tinnitus 
during the pendency of his claim.  See McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a 
current disability is satisfied when the disability is shown at 
the time of the claim or during the pendency of the claim, even 
though the disability subsequently resolves).  In the absence of 
proof of present disability there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 
U.S.C. § 1131 as requiring the existence of a present disability 
for VA compensation purposes).

In sum, the competent lay and medical evidence fails to 
demonstrate a current disability of tinnitus.  The evidence in 
this case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2010).  For these reasons, the elements for 
service connection for tinnitus have not been met, and this claim 
must be denied. 


ORDER

Service connection for tinnitus is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

Under VA regulations, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2010).  

VA treatment records dated September 18, 2008 contain an 
audiogram which shows right ear hearing loss by VA standards.  
However, just two months later on VA examination in November 
2008, right ear hearing loss by VA standards was not shown on 
audiological testing.  Thus, on remand the Veteran should be 
scheduled for an additional VA examination in an effort to 
resolve this discrepancy.

The Veteran testified at his May 2010 hearing that he received 
treatment for a left ear hearing problem from 1987 to 1989, 
ultimately resulting in a surgery to remove an acoustic neuroma.  
This surgery has resulted in profound hearing loss.  See 
September 2008 VA audiological consultation;  November 2008 VA 
audiological examination.  As the Veteran adequately identified 
these records and they are relevant to the Veteran's claim for 
left ear hearing loss, VA has a duty to make reasonable efforts 
to obtain these records.  See 38 U.S.C.A. § 5103A(b)(1); 
38 C.F.R. § 3.159(c)(1); Hyatt v. Nicholson, 21 Vet. App. 390, 
394 (2007); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  

On VA examination in November 2008, the VA examiner stated that 
the Veteran's left ear hearing loss is the result of acoustic 
neuroma excision.  She noted that he had mild hearing loss at 
6000 hertz in his left ear on separation examination in April 
1977, which "could have been" the onset of acoustic neuroma.  
As this opinion is speculative, an additional VA examination is 
required on remand.  An effort should also be made to obtain any 
additional VA audiological treatment records for the Veteran 
dated since October 2008.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
pertaining to hearing loss from the VA Medical 
Center in Providence, Rhode Island, dated 
since October 2008. 

2.  Make arrangements to obtain the Veteran's 
treatment records for hearing loss, to include 
surgical records of the removal of the  left 
side acoustic neuroma, from Harvard Community 
Health Center, Rhode Island Hospital, and Dr. 
Epstein, dated since 1987.    

3.  Thereafter, schedule the Veteran for a VA 
audiological examination.  The claims file and 
a copy of this remand must be made available 
to and reviewed by the examiner in conjunction 
with the examination.

Appropriate testing, including a controlled 
speech discrimination test (Maryland CNC) and 
a puretone audiometry test, should be 
conducted.  The results of puretone threshold 
testing for 500, 1000, 2000, 3000, and 4000 
Hertz and speech recognition testing using the 
Maryland CNC test are to be reported.

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that any 
hearing disability (including hearing loss 
and/or acoustic neuroma) had its clinical 
onset during active service or is related to 
any in-service disease, event, or injury, 
including noise exposure.  

In providing this opinion, the examiner should 
acknowledge and discuss the statement by the 
November 2008 VA examiner that the Veteran had 
mild hearing loss at 6000 hertz in his left 
ear on separation examination in April 1977, 
which could have been the onset of acoustic 
neuroma.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

4.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include an adequate 
response to the specific opinion requested, 
the report must be returned for corrective 
action.

5.  Finally, readjudicate the claim on appeal.  
If the claim remains denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


